By the Court.

We are of opinion that the verdict in this case was justified by the evidence, and we see no reason for supposing that the amount of it was purély arbitrary, as contended by appellants. It is entirely reconcilable with the evidence and the law as given by the trial judge upon substantially the grounds suggested in respondent’s brief. The receipt given by plaintiff to Shepard & Co., being a mere acknowledgment of payment, was subject to parol explanation or contradiction, and there was ample evidence to justify the jury in finding that there was no settlement of plaintiff’s claim, but that the receipt was merely given to enable him to obtain the money in the hands of Shepard & Co. belonging to defendants. Morris v. St. Paul & Chicago Ry. Co., 21 Minn. 91.
Order affirmed.